ACCEPTED
                                                                                    14-14-00861-CV
                                                                    FOURTEENTH COURT OF APPEALS
                                                                                 HOUSTON, TEXAS
                                                                               7/31/2015 4:53:59 PM
                                                                              CHRISTOPHER PRINE
                                                                                             CLERK



                           No. 14-14-00861-CV
                                                                   FILED IN
                                                            14th COURT OF APPEALS
                        IN THE COURT OF APPEALS                HOUSTON, TEXAS
                      FOR THE FOURTEENTH DISTRICT           7/31/2015 4:53:59 PM
                            HOUSTON, TEXAS                  CHRISTOPHER A. PRINE
                                                                     Clerk

                      THERESA WASHINGTON-JARMON,

                               APPELLANT,
                                    V.

                          ONEWEST BANK, FSB,

                                APPELLEE.

                APPEAL FROM 215TH JUDICIAL DISTRICT COURT,
                          HARRIS COUNTY, TEXAS

                UNOPPOSED MOTION TO EXTEND TIME
                TO FILE APPELLEE’S RESPONSE BRIEF


                                         DYKEMA GOSSETT PLLC

                                         Thomas M. Hanson
                                         State Bar No. 24068703
                                         thanson@dykema.com
                                         DYKEMA COX SMITH
                                         1717 Main Street, Suite 4200
                                         Dallas, Texas 75201
                                         (214) 462-6400 – Telephone
                                         (214) 462-6401 – Facsimile


July 31, 2015
TO THE HONORABLE JUSTICES OF THIS COURT:
         Appellee OneWest Bank N.A., formerly known as OneWest Bank, FSB

(“Appellee”) respectfully requests an extension of time to file its Response Brief.

Appellant Theresa Washington-Jarmon (“Ms. Washington-Jarmon”) has informed

counsel for Appellee that she does not oppose the requested relief. In support of

this Motion, Appellee would respectfully show the Court as follows:

         1.   The District Court granted Appellee’s motion for summary judgment

on May 9, 2014. Ms. Washington-Jarmon subsequently initiated this appeal on

October 23, 2014.

         2.   Ms. Washington-Jarmon’s brief on appeal was filed on July 1, 2015,

and Appellee’s brief is due on July 31, 2015.

         3.   The dispute in this case hinges on whether Ms. Washington-Jarmon is

a borrower under her Home Equity Conversion Mortgage, as she contends, or

whether she is a non-borrower spouse, as Appellee contends. Due to a recent

change in policy by the U.S. Department of Housing and Urban Development,

which administers the federal Home Equity Conversion Mortgage program, the

parties have an opportunity to resolve this matter which has not previously been

available.

         4.   In order to allow the Parties time to explore this settlement

opportunity, Appellee respectfully requests a 30-day extension of time to file its

brief.


                                         2
       5.     Ms. Washington-Jarmon will not be prejudiced if the requested relief

is granted. Indeed, counsel for Ms. Washington-Jarmon stated on July 31, 2015

that he is unopposed to the relief sought herein.         Further, even though Ms.

Washington-Jarmon has not filed a supersedeas bond in the District Court,

Appellee has voluntarily abated foreclosure proceedings during this appeal, despite

having authority to proceed with foreclosure following the District Court’s grant of

summary judgment. Accordingly, any additional time granted by this Court inures

to Ms. Washington-Jarmon’s benefit.

       6.     This relief is not sought solely for delay or to prejudice any party, but

rather so that justice may be done.

       For the reasons stated above, Appellee OneWest Bank N.A. respectfully

requests that this Court grant this Unopposed Motion to Extend Time to File

Appellee’s Brief and extend Appellee’s deadline to file its brief by 30 days.

Appellee further requests that this Court grant it any additional relief, in law or in

equity, to which it is justly entitled.


Date: July 31, 2015




                                           3
Respectfully submitted,

 /s/ Thomas M. Hanson
Thomas M. Hanson
State Bar No. 24068703
thanson@dykema.com
DYKEMA COX SMITH
1717 Main Street, Suite 4200
Dallas, Texas 75201
(214) 462-6400 – Telephone
(214) 462-6401 – Facsimile

ATTORNEYS FOR APPELLEE
ONEWEST BANK N.A.




4
                     CERTIFICATE OF CONFERENCE

       The undersigned certifies that on July 31, 2015, he conferred with counsel
for Appellant who stated that neither he nor Appellant oppose the relief requested
in this Motion.

                                     /s/ Thomas M. Hanson                        .
                                     Thomas M. Hanson




                        CERTIFICATE OF SERVICE
      The undersigned certifies that a true and correct copy of the foregoing
Motion was served upon Appellant’s counsel by electronic service on July 31,
2015.

       Michael Hooper
       P.O. Box 2134
       Frisco, Texas 75305
       mhooper@hooperlawfirm.net


       COUNSEL FOR APPELLANT


                                     /s/ Thomas M. Hanson                       .
                                     Thomas M. Hanson




                                        5